internal_revenue_service director exempt_organizations department of the treasury p o box - room cincinnati ohio employer_identification_number person to contact - id contact telephone numbers phone fax uil dollar_figure number release date date legend state university building grant dollar figure date dollar figure dollar figure dollar figure date dollar figure m p o p p o e a a r p dear by letter dated august the amount of dollar_figures for the taxable_year ending december requirements of sec_4942 qualifying_distribution under sec_4942 b i and accordingly constitutes a you requested a ruling that a set-aside in meets the facts you were incorporated under the laws of the state of b and are exempt from federal_income_tax under sec_501 of the code and classified as a private non-operating foundation under sec_509 to help public university c owned and operated by fund construction of d the set-aside will be paid into the you wish to set_aside dollar_figures state b capital_construction_fund for this project d will be a big_number square-foot complex located on the c campus housing c’s retailing program addition to a broad selection of courses emphasizing various principles employed to manage the retail supply chain the program offers students opportunities for networking with personnel from some of the nation's top in retailing firms and internship positions with some of the nation's foremost retailers and retail support businesses su to university on date t you pledged dollar_figures project depended heavily on its receipt of amount of achievement of university c was still sw short of to expire on x without your pledge therefore university c would have lost the critical matching grant with the delay or abandonment of the project the inevitable consequence the matching grant was contingent on university c's its fundraising goal for the project of dollar_figurev c’s ability to undertake the a matching grant e in the its goal and the matching grant was due of date t as the cash and other relatively liquid_assets which you can your investment_assets are highly illiquid consisting mainly of commercial real_estate draw on to make grants to qualifying organizations are at all times restricted the recent economic downturn has forced many of your small_business tenants to seek temporary debt relief or deferral of rent exacerbating your cash_flow problem at the same time you have long- standing commitments to other beneficiaries which you are determined to honor as a consequence it is not feasible for you to satisfy your dollar_figures pledge by a single payment in the current or any future year instead you expect to pay the pledge in annual installments of dollar_figurey with the last to be made no later than date law sec_4942 of the code defines qualifying_distribution as amount_paid to accomplish one or more purposes described in sec_170 c b other than any contribution to by the foundation or one or more disqualified persons or foundation which is not an operating_foundation except as otherwise provided out one or more purposes described in sec_170 b any amount_paid to acquire an asset used directly in carrying an organization controlled a private a any ii b i of the code provides that sec_4942 a beginning on or after january an amount set_aside for a specific project within one or more purposes of sec_170 b may be treated as sec_4942 g b a qualifying_distribution if the amount meets the requirements of for all taxable years sec_4942 b i of the code provides that an amount set_aside for a specific project may be treated as at the time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds a qualifying_distribution if the suitability test sec_53 a -3 a iii defines as amount set_aside within the meaning of paragraph b a qualifying_distribution any of sec_3 of the foundation and similar excise_tax sec_53_4942_a_-3 regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 c b of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid paragraph b are satisfied the requirements of paragraph b if the foundation establishes to the satisfaction of the commissioner the amount set_aside will be paid for the specific project within months after it suitability test of sec_53 a -3 b satisfies the cash distribution test if the requirements of sec_4942 and the set-aside otherwise meets the is set_aside and the foundation are satisfied ii i ox or of the regulations provides that the suitability sec_53_4942_a_-3 test for a set-aside is met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as suitable project a plan to erect a building to house a direct charitable educational or similar exempt activity of the foundation an example of a sec_53 a -3 b provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside the term specific project as in revrul_77_7 1977_1_cb_354 defined in sec_53 a b of the excise_tax regulations was held to include a building project to be undertaken by a public charity unrelated to the foundation making the set-aside analysis you have sought timely approval of your set-aside of income in accordance with sec_53 a -3 b i of the regulations your proposed set-aside will be used to as required by sec_4942 a 3b accomplish purposes described in sec_170 c b of the code namely for the construction and operation of a facility for a public university exclusively devoted to the educational activities of the same of the code and sec_53 a - you have credibly represented that the amount set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 g b i the regulations of the code and sec_53 a -3 b of an agency_or_instrumentality of the state of b your project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds the specific project is a building project undertaken by an educational entity unrelated to you which is similarly revrul_77_7 held that a building project undertaken by a public charity was a specific project in the language used by sec_53 a -3 b which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects you have ensured that the specific project will go forward but only by committing yourself to a level of support which you cannot sustain except by payment in equal installments over the space of four years the suitability test as set forth in sec_4942 b ijof the code and sec_53 a -3 b of the regulations of the regulations your specific project is one in your project therefore satisfies ruling based on the foregoing the set-aside of dollar_figures december accordingly constitutes a qualifying_distribution under sec_4942 meets the requirements of sec_4942 b i for the taxable_year ending and we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as pledge or obligation to be paid at a future date or dates amount of the set-aside must be taken into account in determining the foundation’s minimum_investment_return of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 d of the regulations see sec_53 a - c further the a this ruling is based on the understanding there will be no material changes in the facts upon which it on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described any changes that may have a bearing is based this ruling letter is directed only to the organizations that requested them sec_6110 k cited as precedent of the code provides that they may not be used or please keep a copy of this ruling letter in your permanent records a copy of this ruling has been sent to your designated representative if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours robert choi director exempt_organizations rulings and agreements
